Kaman Corporation Bloomfield, CT06002 (860) 243-7100 NEWS KAMAN SIGNS ACCORD WITH COMMONWEALTH OF AUSTRALIA ESTABLISHING MUTALLY AGREED TERMS FOR CONCLUSION OF THE SH-2G(A) HELICOPTER PROGRAM BLOOMFIELD, Conn. (March 19, 2008) Kaman Corp. (NASDAQ-GS:KAMN) reported today that its subsidiary, Kaman Aerospace International Corporation (Kaman), has reached an agreement with the Commonwealth of Australia that establishes mutually agreed terms for conclusion of the SH-2G(A) Super Seasprite program. Under the terms of the Agreement, ownership of the 11 SH-2G(A) Super Seasprite helicopters will be transferred to Kaman along with spare parts and associated equipment. The transfer is subject to US government approval and the Commonwealth will carry out that process, which could take several months.
